Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) TONY ALMEIDA, (2) LESLIE ALMEIDA, )
   (3) CARY CUYLER, (4) SUSAN CUYLER,    )
   (5) LANA GARDNER, (6) CHARLES         )
   GARDNER (7) CHRISTIAN LARSEN,         )
   (8) KAREN B. LARSEN, (9) THOMAS       )
   RIBAUDO, and (10) CORI RIBAUDO,       )
   Individually and on Behalf of All Others
                                         )
   Similarly Situated,                   )
                                         )
                       Plaintiffs,       ) Case No. 17-cv-00126-JED-FHM
                                         ) (CLASS ACTION)
   v.                                    )
                                         )
   (1) BOKF, NA, d/b/a BANK OF OKLAHOMA, )
                                         )
                       Defendant.        )

              PLAINTIFFS’ MOTION TO STRIKE OR INVALIDATE
          DEFENDANT’S OFFERS OF JUDGMENT AND BRIEF IN SUPPORT

          Plaintiffs, Cary Cuyler, Susan Cuyler, Lana Gardner, Charles Gardner, Thomas Ribaudo and

   Cori Ribaudo (“Moving Plaintiffs”) respectfully request that this Court enter an Order striking or

   invalidating the Offers of Judgment (the “Offers”) submitted to Moving Plaintiffs by Defendant

   BOKF, NA, d/b/a Bank of Oklahoma (“BOKF”), as such Offers are nothing but a procedural ploy,

   designed to allow BOKF to avoid the requirements of Fed. R. Civ. P. 23 by threatening to hold

   Plaintiffs individually liable for BOKF’s costs and attorney fees in order to force Plaintiffs to

   abandon the absent putative class members.1 A brief in support of this Motion follows.




          1
            BOKF’s ploy has been at least partially successful. Individual Plaintiffs Tony Almeida,
   Leslie Almeida, Christian Larsen and Karen B. Larsen have decided to accept BOKF’s Offers and
   dismiss their individual claims, out of a fear of being held liable for BOKF’s costs and attorney fees.
   Because those Plaintiffs have accepted BOKF’s Offers, Moving Plaintiffs seek to strike or invalidate
   only those Offers made to Moving Plaintiffs.
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 2 of 16




                                           INTRODUCTION

          Plaintiffs, individually and on behalf of all others similarly situated (the “Class”), filed this

   action against BOKF, NA, d/b/a Bank of Oklahoma, (“BOKF”) for the ongoing breach of its duties

   as Indenture Trustee to protect Plaintiffs and the Class. The Class consists of the municipal

   bondholders who purchased municipal bond offerings (the “Edwards Offerings”) organized and

   conducted by Dwayne Edwards (“Edwards”) and Todd Barker (“Barker”), and were defrauded by

   those offerings. BOKF served as Indenture Trustee for six of the Edwards Offerings.

          In March 2017, Plaintiffs filed this action against Defendant BOKF for aiding and abetting

   the fraud and breach of fiduciary duty committed by Edwards and Barker; as well as claims for

   negligence, gross negligence, and breach of fiduciary duty committed by BOKF with regard to its

   administration of the Edwards Offerings. Plaintiffs also asserted claims against BOKF for civil

   conspiracy and violations of the Georgia Blue Sky Law.

          On April 6, 2017, BOKF filed a Motion to Dismiss [Doc. 15]. On May 8, 2017, Plaintiffs

   filed their Response [Doc. 23], objecting to BOKF’s Motion. The Motion was fully briefed as of

   June 1, 2017, when BOKF filed its Reply [Doc. 27]. On October 11, 2018, this Court entered a

   Minute Order [Doc. 30] striking the Scheduling Conference that had been set for October 11, 2018,

   stating that a Scheduling Order would be entered upon the ruling of BOKF’s Motion to Dismiss.

   Plaintiffs’ Motion for Early Discovery [Doc. 33] filed on May 9, 2019, was denied by Order [Doc.

   38] dated July 18, 2019.

          On July 8, 2020, this Court entered its Order [Doc. 40] on BOKF’s Motion to Dismiss,

   dismissing Plaintiffs’ claims other than the claim for gross negligence. From April 6, 2017, when

   BOKF filed its Motion to Dismiss, until July 8, 2020, when this Court ruled on the Motion, this

   action was effectively held in abeyance.


                                                     2
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 3 of 16




          Subsequently, on September 9, 2020, a Scheduling Order [Doc. 49] was entered, setting

   deadlines for Initial Disclosures of October 15, 2020; Class Discovery Cutoff for December 4, 2020;

   and Motion for Class Certification for January 4, 2021. Although this action has been pending for

   over three years, Plaintiffs have not been dilatory in seeking class certification. Plaintiffs initially

   served BOKF with written discovery requests, some of which are relevant to the certification issue,

   in June, 2018. BOKF refuses to provide responses to the requests until: this Court holds a scheduling

   conference and issues a discovery management order; and initial disclosures are exchanged between

   the parties. See BOKF’s Responses to Ribaudo Interrogatories and Requests for Production,

   Exhibits 1 and 2, respectively. As of the date of this Motion, BOKF still has not responded to

   Plaintiffs’ discovery requests.

          On September 22, 2020, less than three months after the Court ruled on the Motion to

   Dismiss and approximately two weeks after the Scheduling Order was entered, BOKF submitted

   Offers of Judgment to Plaintiffs, the representatives for the putative class in this case, pursuant to

   FED.R.CIV.P. 68 and OKLA.STAT. tit. 12, §1101.1(B)(A). See Exhibits 3 -8, attached. These Offers

   do not provide for any relief to the putative class members Plaintiffs seek to represent.

          BOKF’s Offers are an attempt to pick off the putative class representatives in the hopes of

   avoiding liability for class wide relief. BOKF seeks to force Plaintiffs into a legal catch-22 - accept

   BOKF’s offer of judgment, to the detriment of the members of the class Plaintiffs seek to represent,

   or proceed with this action under BOKF’s threat to hold these Plaintiffs individually responsible for

   BOKF’s costs and attorney fees incurred after the date of the offers.

          Moving Plaintiffs request this Court strike BOKF’s Offers of Judgment made to them, or

   otherwise declare the Offers invalid or void, to preclude the shifting of BOKF’s costs and attorney




                                                      3
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 4 of 16




   fees onto these individual Plaintiffs, just as at least one Oklahoma court and many other courts across

   the country have done under similar circumstances.

                                  ARGUMENT AND AUTHORITIES

   I.       OFFERS OF JUDGMENT SHOULD NOT BE USED TO UNDERMINE CLASS
            ACTIONS.

            A.     Precertification offers of judgment to putative class representatives are contrary
                   to the purpose of Rule 23 class actions.

            BOKF’s Offers are nothing more than an attempt to short circuit the purpose of class action

   lawsuits by pitting Plaintiffs’ interests against the interests of the putative class they seek to

   represent. The purpose of the federal procedure for class actions “is to aggregate into a single

   proceeding multiple claimants (typically hundreds, thousands, or more) who have suffered similar

   harms as a result of a defendant’s wrongdoing” in order to “promote[] efficiency by resolving in one

   action issues which would otherwise be litigated in multiple individual cases . . . [and] make it

   possible to obtain relief for relatively minor injuries.” Stewart v. Cheek & Zeehandelar, LLP, 252

   F.R.D. 384, 385 (S.D. Ohio. 2008).

            Rule 68 of the Federal Rules of Civil Procedure provides that “[a]t least 14 days before the

   date set for trial, a party defending against a claim may serve on an opposing party an offer to allow

   judgment on specified terms, with the costs then accrued.” FED. R. CIV. P. 68(a). If the plaintiff does

   not accept the offer, and the relief that the plaintiff finally obtains is less favorable than the

   unaccepted offer, the plaintiff must pay the costs incurred after the offer was made. FED. R. CIV. P.

   68(d).

            Similarly, pursuant to OKLA.STAT. tit. 12, §1101.1(B), a defendant is entitled to recovery of

   both costs and attorney fees if a rejected offer of judgment exceeds the ultimate recovery by the

   plaintiff. The Tenth Circuit has held Rule 68, which shifts liability only for costs and not attorney


                                                     4
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 5 of 16




   fees, is procedural and thus controls the procedure for making an offer of judgment, while Section

   1101.1 is substantive and controls with regard to the recovery of attorney fees. Scottsdale Ins. Co.

   v. Tolliver, 636 F.3d 1273, 1278 (10th Cir. 2011). Thus in this case, BOKF has the added leverage

   of threatening to hold Plaintiffs individually liable for BOKF’s costs and attorney fees to force them

   to abandon the putative class. This greatly increases the potential liability faced by the putative class

   representatives in this case.

             Class action defendants have seized upon this rule in an effort to undermine and defeat class

   actions. Initially, defendants sought to have class actions declared moot by using Rule 68 to tender

   “complete relief” to putative lead plaintiffs. This tactic was recently shut down by the Supreme

   Court, which held that an unaccepted Rule 68 offer does not moot a putative class action plaintiff’s

   claim. Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016). See also, Lucero v. Bureau of

   Collection Recovery, Inc., 639 F.3d 1239, 1249 (10th Cir. 2011)(offer of judgment in full amount

   of individual plaintiff’s claim, made prior to class certification decision, does not render class action

   moot.).

             Despite the holding in Gomez, class action defendants have continued their attempts to use

   Rule 68 to escape from otherwise legitimate and well-pled class actions by attempting to inject a

   conflict between the named individual plaintiff and the putative class members the plaintiff seeks

   to represent. By threatening to make Moving Plaintiffs potentially responsible for BOKF’s costs and

   attorney fees if BOKF’s offer is rejected, Moving Plaintiffs are forced to weigh their own interests

   in avoiding such liability against their duty to putative class members. Put simply:

             Each time Plaintiff pushes the litigation forward on behalf of the class, the
             cost-shifting risk to Plaintiff individually ratchets up, thus disincentivizing Plaintiff
             from acting in the best interest of the class. The putative class representative should
             not have to shoulder this ongoing conflict between his duties to vigorously pursue
             class certification and otherwise protect the interests of the class while running the
             risk that Defendant’s costs will be shifted back to him.

                                                        5
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 6 of 16




   Johnson v. U.S. Bank Nat’l Ass’n, 276 F.R.D. 330, 335 (D. Minn. 2011); accord Stewart v. Cheek

   & Zeehandelar, LLP, 252 F.R.D. 384, 386 (S.D. Ohio 2008). Rather than use an Offer of Judgment

   to moot Plaintiffs’ claims, as it can no longer do, BOKF seeks to accomplish the same result by

   scaring Plaintiffs away.

          This type of misuse of offers of judgment is contrary to both the intent of Rule 68 and of Rule

   23. Offers of judgment were never intended to be “an escape hatch from every lawsuit.” Nash v. CVS

   Caremark Corp., 683 F. Supp. 2d 195, 196 (D.R.I. 2010). “[N]othing in Rule 68 itself suggests that

   it should be used as a vehicle for sabotaging claim-aggregating devices like [] Rule 23.” Id. As the

   federal district court in Minnesota explained:

          The other issue is whether a precertification offer of judgment creates an
          impermissible conflict of interest between the putative class representative and the
          putative class. As discussed at the outset, if the putative class representative faces
          cost liability but the putative class does not, this creates an incentive for the
          representative to act against the interests of the class. Because of this conflict, some
          courts have invalidated precertification offers of judgment.

                                          *       *       *

          This Court concludes that, to prevent an improper conflict of interest between a
          putative class representative and the putative class, a precertification offer of
          judgment must be deemed ineffective.

   Lamberson v. Fin. Crimes Servs., LLC, 2011 WL 1990450, at *3-*4 (D. Minn. April 13, 2011)

   (internal citations omitted).

          Precertification offers of judgment are especially concerning because it is the time before the

   certification of the class when the work of the class representative is often the most important,

   time-consuming, and risky, because this is when the representative seeks to convince the court that

   the claim is worthy of class certification--an expensive proposition with no guarantee of success. See

   Boles v. Moss Codilis, LLP, 2011 WL 4345289, at *2 (W.D. Tex. Sept. 15, 2011) (striking offer of

   judgment to proposed class representative). “As a result, the Rule 68 offer places improper pressure

                                                      6
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 7 of 16




   on the named plaintiff to drop the class action. This result, however, is not the one intended by Rule

   68.” Id. at *2-*3.

           B.       Courts frequently strike precertification offers of judgment.

           Because offers of judgment were never intended to be used to impose this kind of conflict

   in order to defeat the purpose of class actions, courts often strike precertification offers of judgment

   made on an individual basis to proposed class representatives in Rule 23 class actions.

           For example, in Nayfa v. Papa’s Leatherbarn, LLC, Oklahoma’s Western District granted

   a class action plaintiff’s motion to strike the defendant’s offer of judgment, in part because a class

   action defendant should not be allowed to avoid class certification by picking off the putative class

   representatives by tendering offers of judgment.          Nayfa v. Papa’ Leatherbarn, LLC, No.

   CIV-10-80-W, 2010 WL 11451122, at *2 (W.D. Okla. July 6, 2010). The court in that case

   recognized a split in authority as to the applicability of offers of judgment in class action lawsuits,

   finding, however, that a defendant’s “purposeful action” should not be allowed to defeat the purpose

   of class actions. Id., at n. 3, citing Deposit Guaranty National Bank v. Roper, 445 U.S. 326

   (1980)(requiring multiple plaintiffs to bring separate actions which effectively could be “picked off”

   by defendant’s tender of judgment before affirmative ruling on class certification could be obtained,

   frustrates objectives of class actions and invites waste of judicial resources); Reed v. Heckler, 756

   F.2d 779 (10th Cir. 1985)(denial of class certification cannot be rendered moot by purposeful action

   of defendant).

           The federal district court in the Eastern District of Pennsylvania described these

   pre-certification offers attempts “to dampen the efforts of the putative representative in pursuing the

   class action, if not to cause her to withdraw [and] to inject a conflict of interest between her and

   those she seeks to represent” by threatening to impose costs against her. Zeigenfuse v. Apex Asset


                                                      7
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 8 of 16




   Mgmt., L.L.C., 239 F. R. D. 400, 402-403 (E.D. Pa. 2006) (striking precertification offer of judgment

   in class action). See also, Smith v. NCO Fin. Sys., Inc., 257 F.R.D. 429, 433-434 (E.D. Pa. 2009)

   (offer of twice what plaintiff could recover on her relatively small individual claim was

   impermissible … because it pitted her interests against those of putative class by forcing her to

   choose between guaranteed double individual recovery and risk of recovering nothing if she pursued

   class action and failed to secure class certification).

           The federal district court in Nebraska struck a pre-certification offer addressed only to a lead

   plaintiff, noting threat of cost-shifting caused the plaintiff’s “fiduciary obligations to the putative

   class members [to be] pitted against [the plaintiff’s] own.” Jenkins v. Gen. Collection Co., 246

   F.R.D. 600, 602 (D. Neb. 2007). Thus the court held the offer was properly stricken in order to

   prevent it “from undermining the use of the class action device” and because it “serves no useful

   purpose at this stage of a potential class action.” Id. at 603. See also, Prater v. Medicredit, 301

   F.R.D. 398, 399-401 (E.D. Mo. 2014) (“[P]recertification offers should be stricken or invalidated

   where such offers create an early conflict of interest between the putative class representative and

   potential class members.”).

           Numerous courts in other jurisdictions throughout the country have granted motions to strike

   precertification offers of judgment for similar reasons. Stewart, 252 F.R.D. at 386-87 (granting

   motion to strike Rule 68 Offer made before class-certification motion was filed); Janikowski v.

   Lynch Ford, Inc., No. 98 C 8111, 1999 WL 608714, at *2 (N.D. Ill. Aug. 5, 1999), aff’d, 210 F.3d

   765 (7th Cir. 2000)(striking precertification offer of judgment due to conflict of interest such offer

   imposed on plaintiff); Sampaio v. People First Recoveries, LLC, No. 07-22436-CIV, 2008 WL

   509255, at *1 (S.D. Fla. Feb. 19, 2008) (“[T]he threat of costs associated with silence in the face of




                                                      8
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 9 of 16




   the offer serves no useful purpose at this stage of a potential class action” and the offer “must now

   be stricken to prevent it from undermining the use of the class action device.”).

           Precertification offers of judgment made to the individual putative class representatives for

   the purpose of avoiding class action liability are not made in good faith and should not trigger the

   cost-shifting provision of Rule 68. “Federal courts apply Rule 68(d)’s cost-shifting provisions so

   long as the offer is made in ‘good faith.’” Slovin v. Sunrun, Inc., Case No. 15-cv-5340, 2017 WL

   2902902, *1 (N.D. Cal. July 7, 2017) (collecting cases). An offer that in form might satisfy Rule 68

   “might nevertheless be denied the Rule 68 cost-shifting consequences because [it was] sham or

   made in bad faith.” Id. These offers are not being made to discourage an individual plaintiff from

   “persisting vexatiously after refusing an offer of settlement” but from “faithfully representing the

   interests of the putative class.” Id. Because such an offer creates an impermissible conflict between

   the plaintiff and the putative class and is inconsistent with the court’s duty to protect the putative

   class members, it should be held ineffective or stricken. Id., at *5, n. 5.

           That is precisely the situation here. BOKF’s Offers were not intended to resolve the case as

   pled, or shift costs to a vexatious litigant who refuses to settle, but instead were intended to force a

   conflict between Plaintiffs and the class they seek to represent. Indeed, the Offers alone immediately

   force Plaintiffs to choose between their duties to the putative classes (reject the Offers and proceed,

   but risk the shifting of fees and costs), and what may be in their own individual best interests (accept

   the Offer and abandon the classes but avoid the risk of fee and cost-shifting). As long as the threat

   of BOKF’s fees and costs being imposed on Plaintiffs, each decision Plaintiffs make, no matter how

   beneficial for the class, will need to be weighed - even if subconsciously - against the corresponding

   cost increase of that decision for which Plaintiffs may ultimately be held responsible.




                                                      9
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 10 of 16




           For example, certain depositions may be more necessary and lengthier than those depositions

   would be in an individual litigation. Indeed, the motion for class certification itself will necessarily

   increase fees and costs for all parties. Even this motion, which is necessary to protect the putative

   class, may increase the fees and costs that could be shifted. In this case, the fact that BOKF threatens

   to impose liability on Moving Plaintiffs for its attorney fees and well as its costs greatly increases

   the potential conflict of interest. Consequently, the Offers should be stricken, or held ineffective.

           C.      Courts frequently hold precertification offers of judgment to be ineffective.

           Some courts have refused to strike precertification offers of judgment because they are not

   filed with the court, but have nevertheless invalidated such offers, finding they have no “legal force

   and therefore cannot be used to shift costs onto Plaintiff.” Ackerman v. Am. Greetings Corp., No.

   CV 15-1656, 2015 WL 9581751, at *3 (D.N.J. Dec. 30, 2015). In that case, the court noted that “in

   the class context, the ‘offeree’ who is at risk of paying costs is not the named Plaintiff, individually.

   The rule refers to the ‘offeree’ as the ‘opposing party.’ Fed. R. Civ. P. 68(a). In class actions, ‘the

   [opposing] party should be conceived of as the individual class; the named plaintiff and other

   unnamed class members should not be thought of individually as [opposing] parties.” Id. at *4, citing

   McDowall v. Cogan, 216 F.R.D. 46, 50 (E.D.N.Y. 2003). In the precertification stage, the proper

   offeree for the purpose of offers of judgment is the putative class itself, not the named plaintiff. Id.




                                                      10
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 11 of 16




   at *4.2 Because a precertification offer to the named plaintiff is not made to the correct opposing

   party, it is ineffective. Id.

            Similarly, a New York district court invalidated a precertification offer of judgment in a

   class action, finding “that if a defendant wishes to make an offer of judgment prior to class

   certification in the interests of effecting a reasonable settlement and avoiding the costs and

   inefficiencies of litigation, it must do so to the putative class and not to the named plaintiff alone.”

   McDowall v. Cogan, 216 F.R.D. 46, 51 (E.D.N.Y. 2003). This rule “makes abusive use of offers of

   judgment less likely,” since precertification offers of judgment “often are thinly-veiled efforts to

   ‘pick off’ the putative class representative,” to allow defendants to avoid liability for class wide

   relief. Id. at 51-52. If class action defendants are “required to make offers to all putative class

   members and not just to the named plaintiff, defendants will resort to this tactic only when they wish

   to take good faith steps to resolve cases speedily and equitably.” Id. at 52. See also, Mavris v. RSI

   Enterprises Inc., 303 F.R.D. 561, 566 (D. Ariz. 2014) (court held precertification offer of judgment

   ineffective, stating ‘[p]icking off’ class representatives with paltry sums, thereby leaving other

   putative class members in the lurch, is an abuse of the Federal Rules that is designed to do nothing

   more than frustrate class actions.”); Gilmore v. USCB Corp., 323 F.R.D. 433 (M.D. Ga. 2017)




           2
              This rule is consistent with those courts holding a precertification offer of judgment
   “disappears” once the class is certified, and has no legal effect thereafter. Kremnitzer v. Cabrera &
   Rephen, P.C., 202 F.R.D. 239, 244 (N.D. Ill. 2001); Whitten v. ARS Nat. Servs., Inc., No. 00 C 6080,
   2001 WL 1143238, at *7 (N.D. Ill. Sept. 27, 2001) (finding precertification offer of judgment lost
   force when motion to certify class was granted, transforming adverse party from individual plaintiff
   to class). See also, Borup v. CJS Sols. Grp., LLC, 333 F.R.D. 142, 147 (D. Minn. 2019) (“When an
   offer of judgment is only to the named plaintiff, that offer necessarily disappears upon certification,
   as did the named plaintiff who now stands in the shoes of the entire class.”)



                                                     11
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 12 of 16




   (finding the offer to be ineffective for purposes of Rule 68(d)’s cost-shifting provision);3

          In this case, by issuing the Offers only to the named Plaintiffs, BOKF intentionally created

   a conflict between Plaintiffs and the class they seek to represent, undercutting Plaintiffs’ ability to

   effectively represent the class. This could potentially provide BOKF with an argument against

   Plaintiffs’ adequacy when they move for class certification. This is contrary to the intended use of

   both Rule 68 and OKLA.STAT. tit. 12, §1101.1(B), and is merely a means to accomplish the same

   result foreclosed by the Supreme Court in Gomez. Because BOKF issued the Offers only to the

   named Plaintiffs instead of the putative class, the Offers should be held ineffective, if not stricken.

          D.      This Court has the authority to strike or invalidate BOKF’s Offers.

          Pursuant to FED. R. CIV. P. 23(d), the Court may “issue orders” that “impose conditions on

   the representative parties” and “deal with similar procedural matters.” “[Rule 23(d)] specifically

   empowers district courts to issue orders to prevent abuse of the class action process.” In re School

   Asbestos Litigation, 842 F.2d 671, 680 (3d Cir. 1988). The Court possesses such authority even prior

   to class certification. See, e.g., Gilmore v. USCB Corp., 323 F.R.D. 433, 435 (M.D. Ga. 2017);

   Urtubia v. B.A. Victory Corp., 857 F. Supp. 2d 476, 484 (S.D.N.Y. 2012); Tolmasoff v. GM, LLC,

   Case No. 16-11747, 2016 U.S. Dist. LEXIS 85101, *23 (E.D. Mich., June 30, 2016).4




          3
            District courts have, on occasion, refused to strike or invalidate pre-certification offers of
   judgment. No reported decision was found within the Tenth Circuit refusing to strike or invalidate
   a pre-certification offer of judgment in connection with a Rule 23 class action. Refusing to do so
   would run counter to the policy stated by the Tenth Circuit in Lucero v. Bureau of Collection
   Recovery, Inc., 639 F.3d 1239, 1244 (10th Cir. 2011) (agreeing that a defendant cannot “pick-off”
   a named plaintiff by way of pre-certification Rule 68 offers of judgment).
          4
            In Slovin, the court rejected the defendant’s contention the court lacked jurisdiction to
   declare a Rule 68 offer ineffective, stating “Rule 68 may not categorically bar Rule 68 offers of
   judgment in class actions, but this does not support defendant’s position this Court cannot declare
   a Rule 68 offer ineffective when the offer runs contrary to the purposes of Rule 23 and Rule 68.”
   Slovin, 2017 WL 2902902, at *5.

                                                     12
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 13 of 16




          Alternatively, the Court has the necessary authority under its inherent powers. See, e.g.

   Johnson, 276 F.R.D. at 336 (finding that it is within a court’s inherent powers to strike an offer of

   judgment, even if not a pleading or one of the circumstances called for in Rule 12(f)) (citing

   Chambers v. Nasco, Inc., 501 U.S. 32, 45-46 (1991) (holding that a court’s inherent powers “are

   governed not by rule or statute but by the control necessarily vested in courts to manage their own

   affairs so as to achieve the orderly and expeditious disposition of cases.”)).

          Accordingly, the Court has authority to enter an order striking or invalidating BOKF’s Offers

   made to the Moving Plaintiffs. The Court should exercise that authority here, because, as discussed

   in detail above, BOKF’s Offers undermine the purpose of class actions. As one federal court

   reasoned:

          [Allowing mooting or cost-shifting from a pre-certification Rule 68 offer] would
          seriously undermine the purpose of Rule 23, which recognizes “[a] significant benefit
          to claimants who choose to litigate their individual claims in a class-action context
          [by] reducing their costs of litigation, particularly attorney’s fees, by allocating such
          costs among all members of the class who benefit from the recovery. . . and
          permit[ing] the plaintiffs to pool claims which would be uneconomical to litigate
          individually. . . . Striking the Rule 68 offer is the most efficient and effective way
          to acknowledge that the offer is invalid. It also is the result most consistent with this
          Court’s duty to protect the putative class members and “manage the class action in
          a manner consistent with the purposes of Rule 23. (internal quotation marks and
          citations omitted).

   Boles v. Moss Codilis, LLP, Case No. 10-cv-1003, 2011 WL 4345289, *1, *2-4 (W.D. Tex. Sept.

   15, 2011). Further, the Court’s exercise of this power here would be consistent with its duty “[to act

   as the guardian of the rights of class members] even if a class has not yet been certified.” Schultzen

   v. Woodbury Cent. Cmty. Sch. Dist., 217 F.R.D. 469, 470 (N.D. Iowa 2003) (alterations in original);

   Slovin, 2017 U.S. Dist. LEXIS 105474 at *11 (finding that “invalidating a Rule 68 offer is consistent

   with the court’s duty to protect the putative class members and manage the class action in a manner

   consistent with the purposes of Rule 23.”); In re School Asbestos Litigation, 842 F.2d at 680 (“[Rule


                                                     13
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 14 of 16




   23(d)] furthers the Federal Rules’ dual policy of protecting the interests of absent class members

   while fostering the fair and efficient resolution of numerous claims involving common issues.”).

   Rule 23 requires the court to act to prevent a circumvention of the class action mechanism. Johnson,

   276 F.R.D. at 336.

          BOKF’s Offers jeopardize the rights of absent class members because the Offers presently

   and potentially hinder Moving Plaintiffs’ ability to fully represent the interests of the class without

   regard to their own separate considerations. The Court can remove that conflict of interest by striking

   the Offers, or invalidating the threat of sanctions carried by those Offers, and doing so would be

   consistent with the Court’s duty to protect the absent putative class members.

          E.      Alternatively, Moving Plaintiffs request an extension of time to respond to
                  BOKF’s Offers.

          If this Court decides not to strike or invalidate BOKF’s Offers, Moving Plaintiffs respectfully

   request the Court allow Moving Plaintiffs fourteen (14) days from any ruling on a timely Motion for

   Class Certification to decide whether to accept the Offers, with any shifting of fees or costs accruing

   from that point if Moving Plaintiffs reject the offers.

                                             CONCLUSION

          BOKF’s Offers are an improper attempt to avoid class action liability by picking off the class

   representatives under threat of being held liable for BOKF’s costs and attorney fees. If allowed to

   stand, these offers frustrate the purpose of class actions under Rule 23, to promote efficiency in the

   judicial system by “resolving in one action issues which would otherwise be litigated in multiple

   individual cases . . . [and] make it possible to obtain relief for relatively minor legal injuries.”

   Stewart v. Cheek & Zeehandelar, LLP, 252 F.R.D. 384, 385 (S.D. Ohio. 2008)(internal citations

   omitted).




                                                     14
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 15 of 16




          WHEREFORE, based on the argument and authorities set forth above, Moving Plaintiffs,

   Cary Cuyler, Susan Cuyler, Lana Gardner, Charles Gardner, Thomas Ribaudo and Cori Ribaudo,

   respectfully request that this Court enter an Order striking or otherwise holding ineffective BOKF’s

   Offers of Judgment made to Moving Plaintiffs, and for such other and further relief as this Court

   deems appropriate.

                                                 Respectfully submitted,

                                                 s/Mary B. Abernathy
                                                 Randall K. Calvert, OBA #14154
                                                 Mary B. Abernathy, OBA #13254
                                                 Andrew R. Davis, OBA #32763
                                                 CALVERT LAW FIRM
                                                 1041 NW Grand Boulevard
                                                 Oklahoma City, Oklahoma 73118
                                                 Telephone: (405) 848-5000
                                                 Facsimile: (405) 607-3070
                                                 rcalvert@calvertlaw.com
                                                 mabernathy@calvertlaw.com
                                                 adavis@calvertlaw.com
                                                 Attorneys for Moving Plaintiffs




                                                   15
Case 4:17-cv-00126-JED-CDL Document 52 Filed in USDC ND/OK on 10/05/20 Page 16 of 16




                                                      CERTIFICATE OF SERVICE

          I hereby certify that on the 5th day of October, 2020, I electronically transmitted the attached
   document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
   Electronic Filing to all counsel of record here:

               Frederic Dorwart
               fdorwart@fdlaw.com

               James Allen Higgins
               jhiggins@fdlaw.com

               Jared Michael Burden
               jburden@fdlaw.com

               Nora Rose O’Neill
               noneill@fdlaw.com

               Attorneys for Defendant BOKF, NA,
               d/b/a Bank of Oklahoma

                                                                                       s/Mary B. Abernathy
                                                                                       MARY B. ABERNATHY




   X:\Data\LIT\BOKF\Pldgs\Pl Motion To Strike\2020-10-5 Motion to Strike Offers of Judgment.wpd




                                                                               16
